Citation Nr: 0105151	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-16 458	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

S. A. K., Attorney at Law, represented by:  Michael E. 
Wildhaber, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1960 to December 
1967. The claimant is an attorney who represented the veteran 
before the VA and the United States Court of Appeals for 
Veterans Claims (Court) with respect to various claims for 
veterans' benefits.

This claim was previously before the Board of Veterans' 
Appeals (Board) in September 1999.  The attorney perfected a 
timely appeal of the September 1999 decision to the Court.  
By order dated in October 2000, the Court vacated the Board's 
decision, and remanded the claim to the Board in accordance 
with a Joint Motion for Remand.  The Court did not retain 
jurisdiction over the matter.


REMAND

By decision of September 30, 1999, the Board held that the 
criteria for eligibility for payment of attorney fees had not 
been met with regard to recent grants of entitlement to 
service connection for a cervical spine disability, 
compensation for minor causalgia of the left elbow under the 
provisions of 38 U.S.C.A. § 1151, and individual 
unemployability compensation benefits.  The Board also held 
that the criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits arising from the 
grant of entitlement to service connection for tinnitus and a 
lower back disorder had been met.  In this decision, the 
Board conducted an initial review of the issue of eligibility 
for payment of attorney fees.

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Scates, at 65.

As the Court has vacated the Board's September 1999 decision, 
and as under Scates the Board does not have original 
jurisdiction over the issue of eligibility for payment of 
attorney fees, the only remaining action is for the Board to 
pass the case to the RO to allow the RO to properly exercise 
original jurisdiction over the attorney's claim for payment 
of attorney fees.  Under the terms of the Court's order, the 
Board has no jurisdiction over this case, other than to refer 
it to the RO, as the proper forum for this claim.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for initial review and 
adjudication of the issue of eligibility for payment of 
attorney fees from past-due benefits.  



		
	V. L. Jordan
Veterans Law Judge,
 Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)


 



